Case 2:19-cv-11044-DML-DRG ECF No. 138, PageID.5201 Filed 07/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 WESLEY WON, DENNIS SPEERLY,
 JOSEPH SIERCHIO, DARRIN DEGRAND,
 DANIEL DRAIN, WAVERS SMITH,                                Case Number 19-11044
 RICHARD FREEMAN, CHRISTOPHER GILES,                        Honorable David M. Lawson
 LOUIS RAY, RICHARD SULLIVAN,                               Magistrate Judge David R. Grand
 DANIEL BAPTIST, DENNIS SPEERLY,
 JOHN IASIELLO, BENJY TOMPKINS,
 JAMES NORVELL, JAY HULL,
 MICHAEL BANKS, GUY CLARK,
 MARIA BARALLARDOS, CHI KIM HO,
 CARY SHERROW, JASON KEVIN SINCLAIR,
 KIMBERLY COULSON, TROY COULSON,
 ANDRE MCQUADE, DONALD DYKSHORN,
 TAIT THOMAS, JAMES PAUL BROWNE,
 WILLIAM FREDO, DONALD SICURA,
 JON ELLARD, RICHARD NOONAN,
 RHIANNA MEYERS, RANDALL JACOBS,
 MICHAEL PONDER, PHILIP WEEKS,
 KARINA FREDO, JIMMY FLOWERS,
 STEVEN BRACK, KEVIN WESLEY,
 BRIAN LLOYD, JERRY CARROLL,
 KIMBERLY CARROLL, DOMINIC
 EATHERTON, CRAIG HUYETT,
 SCOTT FOX, THOMAS EDMONDSON,
 RICHARD FILIAGGI, ROBERT HIGGINS,
 and DAVID THOMPSON,

               Plaintiffs,
 v.

 GENERAL MOTORS, LLC,

               Defendant.
                                             /

                    ORDER EXTENDING SCHEDULING DEADLINES

        The parties separately filed motions to extend certain scheduling deadlines.        They

 subsequently filed a stipulation setting forth a consensus proposal for schedule adjustments. The
Case 2:19-cv-11044-DML-DRG ECF No. 138, PageID.5202 Filed 07/27/21 Page 2 of 2




 Court has considered the parties’ requests and finds that they have shown good cause to adjust

 certain deadlines established by the supplemental case management and scheduling order.

        Accordingly, pursuant to the stipulation of the parties (ECF No. 133), it is ORDERED that

 the deadlines established by the supplemental case management and scheduling order are adjusted

 as follows. All fact discovery must be completed on or before September 30, 2021. The

 plaintiffs’ expert disclosures under Federal Rule of Civil Procedure 26(a)(2) must be served on or

 before October 9, 2021, and the defendant’s expert disclosures must be served on or before

 November 10, 2021. All discovery related to class certification must be completed on or before

 November 24, 2021. Motions challenging experts relating to class certification must be filed on

 or before December 4, 2021. The plaintiffs’ motion for class certification must be filed on or

 before February 7, 2022.

        It is further ORDERED that the parties’ motions to extend deadlines (ECF No. 124, 127)

 are DISMISSED as moot.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

 Dated: July 27, 2021




                                               -2-
